I should
like, before making my statement, to express the deepest
condolences of the people and the Government of the
Islamic Republic of Iran to the people and the Government
of India on the catastrophic earthquake that has caused
untold human suffering.
Allow me, at the outset, to express sincere
congratulations to Ambassador Insanally of Guyana on his
well-deserved election as President of the General Assembly
at its forty-eighth session. His personal qualifications and
diplomatic experience are valuable assets, which must be
utilized fully and seriously to further the purposes of the
United Nations. I wish to assure the President of my
delegation’s unreserved cooperation in this common
endeavour.
I should like also to welcome the new Members of the
Organization and to express the hope that their participation
in this body will enhance its universality and strengthen the
spirit of universality and international cooperation. As
international relations are currently undergoing tumultuous
and decisive change, the presence here of representatives of
the overwhelming majority of nation States provides the
General Assembly at this session with a unique opportunity
20 General Assembly - Forty-eighth session
to shape a better future and an international environment
more in keeping with the purposes and principles of the
United Nations.
Of course, such a rare opportunity is accompanied by
a grave and historic responsibility for every one of us. We
must acquire a full understanding of the transitional nature
of international relations in the world of today, and, relying
on our vast collective resources and potential, we must
prevent the resurgence and prevalence of the crises, wars,
injustices and human misery that have marred the first
50 years of the United Nations.
If, on the eve of its fiftieth anniversary, we are to
ensure a more dynamic and successful future for the
Organization, we must undertake a sober reassessment of our
record and identify our achievements as well as our
shortcomings and obstacles. Regrettably, five years after the
end of the cold war, some of that era’s most negative
characteristics are still evident in international relations.
Expansionism and the urge to dominate, disregard for
the material, cultural and moral values of nations, the
suppression of democracy and of democratic institutions, and
the triumph of the short-sighted interests of the dominant
few over the interests and aspirations of the majority and
over human rights and the United Nations Charter and
international law continue to impede international affairs
and, most regrettably, international organizations. This has
presented the United Nations with a historic challenge: to
maintain and enhance its perceived role and its credibility
following the Persian Gulf crisis. Moreover, despite the
cessation of military rivalry between major Powers, many
complex and grave threats - including those arising from
ethnic tensions, the lack of development, poverty, economic
and social inequality and degradation of the environment -
have taken humanity to the edge of the abyss.
During the era of the cold war, relations between East
and West - and, consequently, international relations in
general - were founded on misconceptions, mutual mistrust
and a total lack of confidence. These factors played a
central role in the creation of an unsafe world, in which the
United Nations was deprived of any opportunity to realize its
vast potential for the maintenance of international peace and
security.
Therefore, our first and foremost obligation is to
identify and root out the causes of crisis and mistrust
inherited from the cold war and to take appropriate steps to
create the conditions necessary to the promotion of
understanding and the fostering of mutual confidence at the
international level.
This should begin with an all-out campaign of steps to
restore world confidence in the United Nations. A balanced,
objective and far-sighted approach to various international
political, economic and cultural crises and challenges, based
on justice and on the common principles and objectives
enshrined in the Charter, is the most fundamental
requirement for the restoration and enhancement of the
credibility of the Organization, and can also play a
significant role in securing long-term stability and trust. In
this context, the identification, definition and deepening of
shared values and common interests will facilitate
understanding and ensure international cooperation.
Should we fail in adopting such an approach, countries
will be forced into a security dilemma created by
unacceptable survival options: namely, either to strengthen
their military capabilities and thus precipitate an arms race
or to succumb to expansionist Powers and their whims. In
either case, the world will plunge into a new era of
insecurity and turbulence.
The Security Council plays a determining role in either
heightening such a dilemma or reversing it. In other words,
the Council may either exacerbate tension and distrust or
encourage understanding, confidence and respect for the rule
of law in inter-State relations.
If the behaviour of the Security Council signifies an
unequivocal commitment to uphold justice and the principles
of the Charter, to combat aggression and to come to the help
of the victims, and if the Council exhibits the political will
to cease the application of double standards, then we can
hope that potential aggressors will be deterred, international
instability and insecurity will be curtailed, and the immense
human cost of wars and hostilities will be avoided.
On the other hand, when, owing to political
calculations, some aggressions and international crimes meet
with the indifference and acquiescence of the Security
Council; when the criteria for resort to forcible measures
envisaged in Chapter VII of the Charter are the short-lived
political interests of Powers; when aggressions and attempts
to annihilate an entire nation do not receive a forcible,
resolute response, while in other cases there is a rush to
resort to force before attempting to understand and deal with
the root causes of a conflict; and, finally, when some
decisions of the Council are enforced with vigour and
determination while others remain dead letters for years;
then no one can expect potential aggressors or possible
Forty-eighth session - 4 October 1993 21
victims of foreign expansionism to form a reliable
expectation with regard to the reaction of the Security
Council. Thus, having removed the credibility of the
deterrence factor, we should expect nothing but the
persistence of aggression and expansionism and the
exacerbation of the ensuing horrific human tragedies,
inevitably leading to undesirable implications for the
authority and credibility of the United Nations.
The failure of the Security Council squarely to face the
Palestinian crisis and the constant aggressions against the
Palestinian people, Lebanon and Syria, not to mention its
intentional failure to enforce its own resolutions, are a sad
illustration of the prevailing preference of political interests
over peace, security, international law and equity. Relying
on the support of a number of powerful States, Israel has
with impunity totally disregarded pertinent Security Council
resolutions, unabatedly pursued a militaristic policy, persisted
in aggression and expansionism and avoided any
commitment to international nuclear non-proliferation
regimes. It is the only possessor of nuclear weapons in the
region. It has systematically and grossly violated the most
elemental human rights of the Palestinian people and
employed terrorism in all its forms as an official policy.
These are facts, borne out by history and solidly based on
objective international observations and internationally
documented evidence. Israel’s well orchestrated
misinformation campaign against others and its attempts to
fan the flames of discord, distrust and division among States
in the region cannot conceal these facts, nor should they
legitimize the unrealistic, short-sighted and imposed plans as
solutions or mechanisms to return peace and stability to the
region.
In our view, peace, stability and mutual confidence can
return to the Middle East and to the Holy Land of Peace and
Revelation only through a serious and even-handed treatment
of these realities and the full restoration of the inalienable
rights of the Palestinian people. Based on these objective
historical realities, the recent accord, notwithstanding the
international fanfare, does not present a realistic solution to
the root causes of the conflict, does not promise restoration
of Palestinian rights, and thus cannot establish justice, which
is the only foundation of a lasting peace. And no one can
cede Palestine on behalf of the Palestinian people or
Al-Quds Al-Sharif on behalf of the Muslims. We consider
the signing of this accord as a conspiracy against Islam and
Palestine, and we disagree with it.
The unfolding human tragedy in Bosnia and
Herzegovina is yet further disturbing evidence of the
consequences of the Security Council’s acquiescence in
aggression, and failure resolutely to tackle the causes of the
abhorrent attempt to annihilate an entire nation. In the face
of aggression, genocide, rape and indiscriminate murder in
Bosnia and Herzegovina, the Security Council, ignoring
repeated calls by the General Assembly, has failed to fulfil
its international responsibility and has even deprived the
victims of the means to defend themselves. The Council,
prevented from action by the illusions and imaginary
interests of a number of its permanent members, can
certainly not justify this approach by hiding behind the
convenient excuse of the existence of civil war. That excuse
is unacceptable, at the least because of the fact that the very
same Council, in a much more complex situation of civil
strife in Somalia - where the identification of victim and
culprit is far more difficult - has not only acted but has
practically given total management of a United Nations
operation to a single country, which, motivated by its own
perceived interests, has undertaken massive operations whose
main victims are, ironically, the same innocent and deprived
people for whose help and protection the operation
ostensibly started.
Now that, owing to the lack of serious action by the
international community, the Bosnian Muslims have been
forced into unbalanced negotiations under military and,
unfortunately, diplomatic duress, it is imperative for the
Assembly and the Security Council to take appropriate
measures to guarantee the viability of the Government and
Muslim people of Bosnia. The lifting of the arms embargo
against the Bosnian Government and strengthening the
defensive capabilities of the Bosnian Muslims are, in our
view, the most effective guarantees for the durability of any
peaceful settlement and the prevention of future aggressions.
Furthermore, reiteration of the principles which should
underlie any peaceful settlement in Bosnia and Herzegovina
is necessary to induce or, if necessary, to compel the
aggressors to participate seriously in negotiations for a
lasting and acceptable solution. They include, most
particularly, the establishment of a durable cease-fire; the
lifting of the siege of cities; unhindered access to
humanitarian assistance; the rejection of acquisition of
territory by force or ethnic cleansing; the necessity for the
evacuation of territories thus occupied; the recognition of the
right of the people and Government of Bosnia to seek and
receive compensation and reparations; the honourable and
safe repatriation of refugees; and individual responsibility for
war crimes.
In the light of these recent unfortunate experiences and
in order to enhance the credibility of the United Nations,
particularly in the crucial area of peace and security, it is
imperative to review and reconsider the behaviour,
22 General Assembly - Forty-eighth session
operational framework and rules of procedure of the Security
Council. There should be no room for undemocratic
practices, hidden agendas, a lack of transparency or
indifference to the views of the international community, as
reflected in the General Assembly. It should never be
forgotten that it is the entire membership - represented only
in the General Assembly - which, to quote Article 24 of the
Charter,
"In order to ensure prompt and effective action by
the United Nations ... [has conferred] on the Security
Council primary responsibility for the maintenance of
international peace and security".
The Council acts, in the words of Article 24, on
"behalf" of the membership. Its powers emanate from that
role and not from any inherent right. Therefore, it is
accountable to the entire membership gathered in the
General Assembly. In today’s international climate, the
primacy of political interests and their tendency to
overshadow the interests of the public has generated grave
concerns about the Council’s ability to take "prompt and
effective action". The General Assembly must therefore
fully and deliberately exercise its prerogatives in this regard
as the highest organ of the United Nations.
Confidence-building measures by the United Nations
should not be limited only to the realm of international peace
and security. Indeed, a multi-dimensional approach is
necessary to root out the seeds of tension and mistrust sown
in the previous era. In this context, it is most important to
take positive, comprehensive and objective steps for
international promotion and protection of human rights and
democratic institutions, for controlling and reducing
armaments, for combating the drug menace, for protecting
the environment, for eradicating poverty, for improving the
deteriorating economic plight of the South and for
engendering sustainable development. Success in these areas
would not only enhance the credibility and authority of the
Organization, but would also remove the most tangible
causes of mistrust and tension in the world at large.
In spite of significant achievements in the international
campaign to promote respect for the exalted worth of the
human person and the realization and attainment of the
moral and material rights of that masterpiece of creation,
formidable challenges continue to persist in the task of
ensuring respect for the most basic rights of millions of
human beings: the right to life and the right to a minimum
of moral and material welfare. The World Conference on
Human Rights, recently held in Vienna, provided a valuable
opportunity for the world community to take stock of its
achievements and shortcomings in the quarter of a century
following the first such conference, held in Tehran in 1968.
The Conference addressed vital issues, such as respect for
the moral, cultural and religious values of all nations, the
indivisibility of all human rights, and the rejection of
selectivity, application of double-standards and the political
manipulation of human rights. While not ideal, the work of
the Conference can play a constructive role in enhancing
international protection and promotion of human rights and
the progressive development of human-rights norms.
In the logic of the divine religions - and particularly
Islam, which pioneered the campaign to respect and value
the exalted worth of the human being as God’s Vice-Regent
on Earth - human rights are vested in the human nature
bestowed upon mankind by the Almighty Creator. Hence,
not only are they universal and independent of geographical
and temporal boundaries, but they do not have their origin
in conventions. Therefore, their definition, codification,
implementation and international promotion and protection
cannot be considered the private domain of the few who
enjoy temporary political and military superiority. That is
particularly true as those States do not have a shining record
in internal or external protection of human rights and do not
offer in their own social experience a suitable moral and
material environment for the welfare of human beings. If
violence and crime, which deprive the most vulnerable
segments of society of their right to life and dignity - I refer
here to the drug menace, prostitution, pornography, rape,
violence and other forms of abuse of women, the
disintegration of families, profanity and vulgarity as well as
debasing of social relations - are at least the byproducts of
the human-rights model advocated, or indeed imposed, by
that group, then others certainly have the right to examine
the prototype critically before importing it.
The universality of human rights is the very opposite of
arrogating to oneself the task of setting the standards for
human rights and of judging their observance by others,
particularly since even these standards are not promoted
universally and across the board, but are, rather, resorted to
when and if the exigencies of foreign policy and economic
and security interests require it.
Human rights and the inherent worth of the human
person are too important to be subjugated to short-lived
political considerations and interests or used as a lever for
political or cultural pressure or for maintaining the inequity
between the South and the North. That can only erode their
credibility and universal acceptance. We hope that political
will and responsible behaviour by all countries, specifically
the countries of the North, will preclude a selective approach
Forty-eighth session - 4 October 1993 23
to the Vienna Declaration and enable the international
community to employ its collective potential to reach
common understanding in this area and initiate a truly
universal campaign for the promotion and protection of
human rights.
Another vestige of the cold-war era, which constitutes
an elemental cause of international mistrust and a general
lack of confidence, is the arms race and the development,
production, build-up and use of weapons, particularly
weapons of mass destruction - all in the misplaced hope of
enhancing national security.
The conclusion of the comprehensive Convention on
chemical weapons, notwithstanding its shortcomings, was a
historic achievement. Iran, the most recent victim of the
large-scale use of chemical weapons, actively contributed in
the drafting process, was among the sponsors of the relevant
resolution in the General Assembly, and was among the first
signatories of this important international instrument. The
effectiveness and universality of the Convention will be a
function of the way in which it is implemented and of the
degree of commitment of its signatories.
Naturally, with the conclusion of this Convention, the
existing informal regimes which impose discriminatory
barriers on free trade in the chemical industry have lost their
raison d’être and must be dismantled. The lingering of
these regimes not only violates the spirit of the Convention
and the understandings reached during the process of its
finalization, but also nullifies the positive incentives for
acceding to that instrument. The same applies to unilateral
and illegal measures such as the disruption of the free
navigation of the Chinese vessel Yinhe, in the Persian Gulf,
on the pretext - subsequently proven false - that it was
carrying prohibited chemical substances. Such actions can
only lead to the erosion of the authority and credibility of
the Convention.
International efforts to prevent the proliferation of
nuclear weapons face a similar danger. Politically motivated
and unfounded accusations against signatory States which are
committed to the Treaty on the Non-Proliferation of Nuclear
Weapons simply undermine that important instrument and
lead to international mistrust and the escalation of the arms
race. Before any decision on the extension of the NonProliferation Treaty in 1995, the process leading to the
Review Conference should be fully utilized in order
seriously to assess the Treaty’s record during the past two
decades in the light of its overall objective of totally
eliminating nuclear weapons. The shortcomings and
obstacles hindering progress towards this goal should be
identified and dealt with during the Conference in 1995.
Among the most essential and useful strategies for
attaining global disarmament and strengthening the
non-proliferation regime is the creation of zones free from
nuclear and other weapons of mass destruction in various
parts of the world. In the light of the constant support of the
United Nations for the establishment of a nuclear-free zone
in the Middle East, an idea initiated by Iran in 1974, it is
necessary to take constructive and practical measures
towards establishing such a zone. The institutionalization of
regional confidence-building measures, including placement
of all facilities and installations under the safeguards
mechanism of the International Atomic Energy Agency and
accession by all regional States to all international
disarmament instruments, particularly the Non-Proliferation
Treaty and the chemical weapons Convention, constitute the
most important elements for the establishment of a zone free
from nuclear and other weapons of mass destruction in the
Middle East.
Furthermore, the reckless build-up of conventional
weapons has not only devoured much needed resources, but
also reinforced the atmosphere of mistrust and anxiety.
Different areas have, as a result, become fair ground for
political, economic and commercial exploitation by countries
and companies that manufacture weapons. The decision of
the General Assembly to establish a Register of
Conventional Arms Transfers constitutes a positive first step
which should be strengthened and further refined.
However, it is evident that transparency in armaments
cannot by itself control horizontal or vertical proliferation of
conventional weapons in the world. Therefore, what is
really necessary, globally and particularly in the Middle
East, is serious and genuine international cooperation for the
comprehensive, non-selective, non-discriminatory, balanced
and effective reduction of conventional arms. This may be
realized, inter alia, through the reduction of military budgets,
of weapons procurement and of the presence of foreign
forces in different regions. The Islamic Republic of Iran has
been cited by impartial international sources as the country
with the lowest defence budget in the region and the fewest
weapons purchases. As such, Iran is naturally prepared to
engage constructively in any serious, practical and
non-sensational collective effort in this regard.
Above and beyond all these steps, it is most essential
to generate the necessary political will to formulate and
direct national policies geared towards fostering an
international atmosphere of mutual confidence. This can be
24 General Assembly - Forty-eighth session
realized only by basing national policies on a commitment
to the rules and principles of international law, particularly
respect for the sovereignty and territorial integrity of others;
the inviolability of internationally recognized boundaries;
rejection of the threat or use of force for the settlement of
disputes; non-interference in the internal affairs of others;
and refraining from advancing unfounded claims against the
territory of other States. The positive impact of such an
approach on promoting good-neighbourly relations,
encouraging regional cooperation and the enhancement of
security is self-evident.
Consistent with its national and strategic interests, and
cognizant of its heavy responsibility in this region, the
Islamic Republic of Iran has historically acted as the force
for stability in the Persian Gulf region. Domestically, the
greatest part of the national budget has been allocated to
economic, social and cultural development projects and
reconstruction. The policy of converting military industries
to civilian use and employing the armed forces in the
reconstruction sector has been vigorously pursued. Thus,
despite serious obstacles, fundamental progress has been
achieved in across-the-board development of the country and
reconstruction of war-damaged property. Similarly, in order
to help foster regional confidence and trust, and in spite of
sensitive regional conditions and the bitter experience of a
recent foreign aggression against the Islamic Republic of
Iran, we have allocated a mere 1.5 per cent of the national
budget for defence and have had the lowest military
purchases in the entire region.
Externally, Iran has formulated its policy with a view
to encouraging and promoting security and stability in the
region, as well as expanding political, economic, cultural and
scientific cooperation between the countries of the area. The
position of principle adopted by Iran in the course of the
Persian Gulf crisis; our constant effort to prevent the spread
of violence in the region; our even-handed and consistent
emphasis on international understanding and compromise in
Afghanistan and Tajikistan; our attempts to secure a peaceful
settlement in the Caucasus; our being host to the highest
number of refugees in the world; and the humanitarian
assistance extended by Iran to victims of crisis in the region;
these are all consistent with our policy of strengthening
stability, preventing tension and mitigating the human
suffering of the crisis victims in the region. We firmly
believe that the pursuit of these efforts, along with
consultations and cooperation between concerned States and
international organizations, is required to contain and settle
these conflicts and alleviate their ensuing human tragedies.
To ensure peace and stability in Central Asia and the
Transcaucasus, it is necessary to encourage trade with the
countries of Central Asia and the Caucasus, create the right
conditions for economic development in each country,
reinforce regional commonalities and complementarities, and
improve the opportunities for these countries to participate
more profitably in world trade. The efforts of the members
of the Economic Cooperation Organization (ECO) to achieve
these goals and to overcome obstacles to regional
development by consolidating mutual cooperation and
fostering cooperation with other countries and international
organizations will contribute positively to regional and
international peace and security. Formal collaboration
between ECO and the United Nations, which requires
approval by the Assembly of ECO’s request for observer
status, will also expedite the realization of these objectives.
The vital importance of the Persian Gulf for the
security and economic development of the Islamic Republic
of Iran is self-evident. Iran, with the longest coast on the
Persian Gulf and the Gulf of Oman, has historically equated
its own national security and economic prosperity with
security, stability, tranquillity and the free flow of oil and
international commerce in the Persian Gulf area. It has
thereby acted as a force for stability. In this context, we
have also proposed the establishment of regional security
and cooperation arrangements in the Persian Gulf, whose
outline I presented to the forty-fifth session of the General
Assembly. The experience of two devastating wars in the
Persian Gulf region within one decade clearly illustrates the
fact that baseless territorial claims lead to the erosion of
understanding and confidence, only furthering the interest of
foreign Powers.
Forty-eighth session - 4 October 1993 25
The common religious, cultural, historical and
commercial heritage of the countries of this region provide
a good and solid foundation on which initiatives to reinforce
mutual trust and develop multilateral cooperation between
these States can be founded. The Islamic Republic of Iran
has taken the initiative by manifesting its political will and
adopting practical measures in order to strengthen political
ties and further develop and consolidate commercial,
economic and cultural cooperation with our neighbours in
the Persian Gulf. In turn, we would welcome and respond
accordingly to any positive step from our neighbours.
Let me conclude by reiterating that recent international
developments and emerging challenges have placed the
United Nations at a critical and historic crossroads. Success,
in our view, will depend on a sober understanding of the
causes of tension and mistrust during the cold war, followed
by resolute steps to root them out. Joint effort is also
needed to develop and put into motion multidimensional
confidence-building measures and techniques, consolidate
and expand international cooperation, and bring about
conditions conducive to the attainment of common
aspirations of humanity, particularly justice, security and
balanced development. The Islamic Republic of Iran is fully
prepared to intensify its efforts in cooperation with other
States in this Assembly and in other bilateral and multilateral
environments for the attainment of these objectives.
